Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                         December 22, 2020



    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
 STATE OF WASHINGTON,                                                 No. 53048-1-II

                                Appellant,

         v.

 AKEEM ISRAEL SLYE,                                            UNPUBLISHED OPINION

                                Respondent.

        LEE, C.J. — The State appeals the trial court’s order dismissing charges against Akeem I.

Slye without prejudice. The State argues the trial court erred by finding that the State lacked a

good faith basis to believe that Slye would be able to be restored to competency when it refiled the

criminal charges against Slye. The State also argues the trial court erred by concluding no further

restoration periods were available in this case when that issue was not a subject of the motion

before the trial court.

        Because the State did not have a good faith basis to refile the information, the trial court

did not err in dismissing the charges without prejudice. Therefore, whether the trial court erred by

making conclusions regarding further restoration periods is moot. We affirm.

                                               FACTS

        In January 2018, the State charged Slye with first degree rape of a child, two counts of first

degree child molestation, and attempted first degree child molestation. The trial court ordered a

competency evaluation based on Slye’s developmental disability.
No. 53048-1-II


          Dr. Ray Hendrickson conducted Slye’s competency evaluation.           Dr. Hendrickson

diagnosed Slye with a mild intellectual disability, language disorder, and social (pragmatic)

communication disorder. Dr. Hendrickson noted that Slye had previously been evaluated by

forensic staff at the Child Study and Treatment Center (CSTC) in 2014 and 2015 based on pending

juvenile court charges. After a 90-day restoration period, CSTC staff concluded that restoration

was not likely and that Slye was not likely to benefit from further competency restoration

treatment.

          Throughout his assessment, Dr. Hendrickson noted that Slye did not know many terms

associated with criminal charges, but after an explanation was able to recall some of the

information. Slye also presented with only a limited understanding of court personnel and criminal

trials.   Generally, Slye exhibited limited ability to meaningfully interact with his attorney,

understand his attorney’s advice, or ask questions about things he did not understand. Based on

his evaluation of Slye, Dr. Hendrickson opined,

          While Mr. Slye may have a limited ability to have a factual understanding of his
          charges and to a lesser extent, court proceedings, his ability to have a rational
          understanding of court proceedings was significantly limited. Due to his
          continuing cognitive limitations, he would likely be unable to work with his
          attorney to assist in his defense.

          In conclusion, Mr. Slye presents with symptoms of a mental disease or defect
          that significantly impair his ability to have a rational understanding of the
          court proceedings he faces. These symptoms also significantly impair his
          ability to consult with his attorney with a reasonable degree of rational
          understanding. He would likely be unable to work with and assist his attorney
          in his defense.

Clerk’s Papers (CP) at 24 (emphasis in original).




                                                  2
No. 53048-1-II


       Dr. Hendrickson had “considerable doubt” about whether restoration treatment would

result in any improvement of Slye’s condition. CP at 24. Dr. Hendrickson explained,

       I note that after a 90-day restoration period at CSTC in 2015, he exhibited no
       significant improvement. Restoration procedures at [Western State Hospital] WSH
       would be essentially identical to CSTC procedures, and would include education
       about court proceedings and working with his attorney.

CP at 24. However, Dr. Hendrickson recognized that because Slye had matured since his last

restoration treatment, it was possible that “with repetitious explanation of concepts, he could

improve to the level of being able to consult with his attorney with a reasonable degree of rational

understanding.” CP at 24.

       The trial court found that Slye was not competent to stand trial. The court ordered a 90-

day competency restoration treatment period.

       In July 2018, Dr. Johnathan Sharrette performed another competency evaluation following

Slye’s restoration treatment period. Dr. Sharrette’s observations of Syle’s understanding of the

legal system were consistent with Dr. Hendrickson’s observations. Dr. Sharrette opined that Slye

was not competent to stand trial. Dr. Sharrette also opined that further restoration treatment was

not recommended. Dr. Sharrette explained,

       [Slye’s] deficits are not amenable to treatment with psychiatric medication; they
       are due to cognitive limitation. Additional time and effort are not likely to increase
       his understanding of competency-related information. His language and
       intellectual deficits are long-standing and well-documented. After approximately
       fifteen years of special education and assistance, his language deficits persist, and
       will not likely improve in the limited amount of time offered by the law. In
       speaking with his psychiatrist, there is no available psychiatric treatment available
       that would improve his cognitive or verbal skills.

CP at 149.




                                                 3
No. 53048-1-II


       The trial court found that Slye continued to be incompetent to stand trial. The court also

found that Slye was unlikely to regain competency and further treatment was not likely to restore

competency. As a result, the court dismissed the charges without prejudice. Following dismissal,

Slye was civilly committed at WSH.

       In November 2018, the State refiled the information, charging Slye with first degree rape

of a child, two counts of first degree child molestation, and attempted first degree child

molestation. The State included a supplemental declaration of probable cause with the refiled

information. The State declared,

       These charges were dismissed on July 9, 2018 after the court found the defendant
       incompetent. The court referred the defendant to Western State Hospital to be
       evaluated for civil commitment pursuant to RCW 71.05, as required by statute. The
       defendant has been at Western State Hospital since then. The State was notified on
       September 21, 2018 that the defendant could qualify for temporary unescorted
       leaves into the community and that the State would receive 10 days’ notice prior to
       any authorized leave. The State did not receive that particular notice, however, on
       October 8, 2018 the State was informed that although the defendant’s civil
       commitment under RCW 71.05 does not expire March, 2019, the defendant does
       not have a mental health diagnosis and is not on medication, therefore he does not
       meet the criteria to remain at Western State and Western State would be moving
       toward discharging him into the community prior to the expiration of the civil
       commitment period. . . . As Western State feels that it does not have a basis for
       keeping the defendant through his civil commitment period, and because the
       defendant could be released into the community very soon, the State is refiling these
       charges.

CP at 179.

       The trial court ordered another competency evaluation. In December 2018, Dr. Sharrette

completed a new competency evaluation for Slye. Dr. Sharrette’s opinions after completing the

competency evaluation was substantially similar to the outcome of Slye’s two prior evaluations.

As to whether restoration treatment should be attempted, Dr. Sharrette opined,




                                                4
No. 53048-1-II


       Should the Court find that Mr. Slye is not competent to stand trial, inpatient
       psychiatric treatment is typically recommended toward improving his condition so
       his competency can be restored. However, Mr. Slye has undergone a competency
       restoration period earlier this year, as well as in 2015 at the Child Study and
       Treatment Center. After the 90-day restoration period at CSTC in 2015 there was
       no significant improvement in his competency; this was again the case for his most
       recent 90-day restoration period as well. The restoration process would again focus
       on education regarding court proceedings as well as how to work with his attorney.
       His limitations are cognitive in nature, and cannot be improved with medication. It
       is doubtful that another restoration period would have any significant effect on Mr.
       Slye’s competency. Of course, it is ultimately the Court’s decision as to restoration.

CP at 251.

       A few weeks later, Dr. Sharrette filed an addendum in which he considered additional

information regarding Slye’s work toward completing his high school education. Dr. Sharrette

noted that Slye was completing worksheets in order to obtain credit toward high school graduation.

However, the work was being completed under an Individual Education Plan, which allowed Slye

to receive credit for classwork based on effort, time on task, and attendance, rather than mastery

of any subject area. As a result, Slye was primarily completing fourth grade level worksheets and

often got many of the items on the worksheet wrong. Dr. Sharrette noted that the additional

information did not change his opinions on competency.

       In January 2019, Slye filed a motion to dismiss the charges because the State lacked a good

faith basis to refile the information. Slye included an email from Dr. Paula van Pul, one of Slye’s

psychologists at WSH, to the State, in which Dr. van Pul stated:

       I talked to the ward psychologist and Mr. Slye today. Mr. Slye is reported not to
       be a behavioral problem on the ward and he is working on academic work in an
       effort to get his high school diploma.

       Mr. Slye is reported to be at baseline and as you are aware he does not take any
       medications nor has he been diagnosed with a mental illness. In speaking to him,
       it is apparent that he has an intellectual disability and that his verbal comprehension



                                                 5
No. 53048-1-II


       is limited. He has difficulty with concepts that have more than one simple idea.
       When processing information he requires simple concepts and his thinking is
       concrete in nature. He does not do well with any questions or concepts that are
       abstract. He does talk to himself but he stated that he does this to talk out something
       that he is having difficulty understanding. When he failed to understand something
       I asked him, he simply did not say anything but when directly asked he admitted
       that he did not understand the question. I think he is as far as he can go in
       understanding the issues that brought him here.

CP at 281.

       The State argued that it had sufficient information to form a good faith belief that Slye was

either currently competent or could be restored to competency. To support its argument, the State

included a letter from WSH notifying the State that Slye could qualify for temporary unescorted

leave in the community. The letter also informed the State that WSH would provide the State with

10 days’ notice of any authorized leave in the community. The letter further stated, “At the point

Mr. Slye no longer meets detainment criteria set forth under Chapter 71.05, appropriate

notification will be provided pursuant to RCW 71.05.330, RCW 71.05.340, or RCW 71.05.335.”

CP at 387. The State also included another email from Dr. van Pul, which stated,

       Although [Slye’s] civil commitment does not expire until March 2019, he does not
       have a mental health diagnosis and is not on any medication. As a result of not
       meeting the RCW 71.05 criteria to remain in the hospital, we are needing to move
       toward discharging him to the community.

CP at 390.

       The deputy prosecuting attorney who refiled the charges submitted a declaration outlining

the decision to refile the information.     In the declaration, the deputy prosecuting attorney

referenced an additional conversation she had with Dr. van Pul in which Dr. van Pul claimed Slye

was “‘wily like a fox’” and expressed concern about Slye being released into the community. CP

at 423. The deputy prosecuting attorney stated that she got the impression “that the defendant



                                                 6
No. 53048-1-II


understands more than it is believed he understands.” CP at 423. She also documented growing

concerns the Pierce County Prosecuting Attorney’s had with WSH’s competency evaluations of

individuals with developmental disabilities. The deputy prosecuting attorney stated that after

conversations with two other deputy prosecuting attorneys, “[i]t appears to us the evaluators,

particularly Dr. Hendrickson, perfunctorily find these individuals incompetent and not restorable,

leading to a lack of confidence in the evaluations from WSH.” CP at 424. She also referenced an

unrelated case in which a WSH competency evaluation was contradicted during a contested

competency hearing.

        The deputy prosecuting attorney declared that the State refiled and requested a new

competency evaluation “based on the belief that the defendant actually is competent and an

evaluation by an independent evaluator who is not associated with WSH was and is necessary.”

CP at 424 (emphasis added). The deputy prosecuting attorney also declared,

        That because I had learned from both Ms. van Pul and Ms. Byrne that WSH did not
        believe that they could continue to have the defendant civilly committed and that
        as soon as a residence could be found for him he would be released the decision
        was made with [the unit lead attorney] to refile immediately and open the case with
        a bench warrant so that the defendant could be transported directly from WSH to
        the Pierce County Jail.

CP at 423.

        After a hearing on the motion to dismiss, the trial court made the following relevant

findings of fact,

        19.     Mr. Slye’s WSH records that the State reviewed prior to refiling the
                information, the correspondence the State had with Paula van Pul and
                Lindsey Bryne, and the letter sent by WSH did not provide the State with a
                good faith basis to believe the procedures outlined in chapter 10.77 RCW
                will lead to the restoration of Mr. Slye’s competency to stand trial in this
                case.



                                                 7
No. 53048-1-II



       20.     Consistent with the prior forensic evaluations, all of the information
               reviewed by the State prior to refiling confirmed that Mr. Slye suffered from
               an intellectual disability and that his comprehension abilities were limited.

       21.     Pursuant to the July 9, 2018 order and findings, Mr. Slye’s incompetence
               has been determined by the secretary to be solely the result of a
               developmental disability which is such that competence is not likely to be
               regained during an extension of competency restoration treatment.

       22.     Mr. Slye is not likely to regain competency. Further restoration attempts
               are unlikely to be successful as Mr. Slye’s barrier to competency is
               cognitive in nature and past psychoeducational restoration efforts have been
               unsuccessful twice in the past.

CP at 437. The trial court concluded that the State did not have a good faith basis to believe Mr.

Slye could be restored to competency at the time of the State refiled the charges. The court also

concluded that “[p]ursuant to RCW 10.77.086(3), no further restoration period is available.” CP

at 438. The trial court dismissed the charges without prejudice and referred Slye back to WSH for

evaluation for further civil commitment.

       The State appeals the trial court’s order dismissing the charges against Slye without

prejudice.

                                           ANALYSIS

A.     LEGAL PRINCIPLES

       Washington law prohibits any incompetent person to be tried, convicted, or sentenced for

the commission of an offense. RCW 10.77.050. A person is incompetent if he or she “lacks the

capacity to understand the nature of the proceedings against him or her or to assist in his or her

own defense as a result of mental disease or defect.” RCW 10.77.010(15). Under RCW

10.77.060(1)(a), whenever there is a reason to doubt a defendant’s competency, the superior court




                                                 8
No. 53048-1-II


shall, “either appoint or request the secretary to designate a qualified expert or professional person,

who shall be approved by the prosecuting attorney, to evaluate and report upon the mental

condition of the defendant.”

       If a defendant is determined to be incompetent, the superior court shall commit the

defendant for competency restoration treatment for a period of no more than 90 days. RCW

10.77.086(1). If the defendant is not restored to competency, the court may order a second

competency restoration treatment period of 90 days, and under certain circumstances, may order a

third competency restoration treatment period of 180 days. RCW 10.77.086(3), (4). However, if

the defendant’s incompetence is the result of developmental disability, “which is such that

competence is not reasonably likely to be regained” during an extended competency restoration

period, then the court may not order additional competency restoration periods beyond the initial

90 day competency restoration period. RCW 10.77.086(3).

       After charges are dismissed, the superior court loses jurisdiction and authority to determine

a defendant’s competency. State v. Carneh, 149 Wash. App. 402, 409-10, 203 P.3d 1073, review

denied, 166 Wash. 2d 1030 (2009). A prosecutor may refile charges against an incompetent

individual if the prosecutor has “a good faith basis to believe that the procedures outlined in chapter

10.77 RCW will likely lead to the restoration of a defendant’s competency to stand trial.” Id. at

411.

       We review whether the State had a good faith basis to refile charges de novo. Id.




                                                  9
No. 53048-1-II


B.      GOOD FAITH BASIS FOR REFILING

        The State argues that, under Carneh,1 the trial court erred by finding the State lacked a

good faith basis to refile the criminal charges against Slye and dismissing the charges.2 The State

contends that the factors identified in Carneh demonstrated that the State had a good faith basis to




1
  At oral argument, the State referenced CrR 8.3 for the first time in this appeal. Wash. Court of
Appeals oral argument, State v. Slye, No. 53048-1-II (July 2, 2020), at 1 min., 41 sec. to 2 min.,
50 sec. (on file with court). To the extent that the State referenced CrR 8.3 to imply that it was the
appropriate standard for dismissal, rather than the standard of good faith articulated in Carneh, we
decline to consider an argument that was made in passing for the first time in oral argument. RAP
12.1(a); State v. Erickson, 168 Wash. 2d 41, 44 n.1, 225 P.3d 948 (2010).
2
  The State also assigns error to findings of fact 1, 2, 3, 4, 5, 6, 9, 10, 11, 12, 13, 14, 15, 17, 18,
19, 20, 21, and 22. The State notes that, “[o]n appeal, the State assigns errors to almost all of the
findings as incorrect, unsupported in the record, misleading of the facts, or misleading of the law.”
Br. of Appellant at 12. However, the State only provides any meaningful argument challenging
the findings directly related to its good faith basis to refile the information. We will not consider
issues or assignments of error that are not supported by argument or citation to authority. RAP
10.3(a)(6); State v. Mason, 170 Wash. App. 375, 384, 285 P.3d 154 (2012), review denied, 176
Wash. 2d 1014 (2013). “‘Such [p]assing treatment of an issue or lack of reasoned argument is
insufficient to merit judicial consideration.’” Id. (alteration in original) (internal quotations
omitted) (quoting West v. Thurston County, 168 Wash. App. 162, 187, 275 P.3d 1200 (2012). In
addition, with regard to the State’s challenge to finding of fact 12, the State fails to identify the
remedy it seeks with regard to any alleged error in the trial court’s finding of fact 12. Therefore,
we decline to review whether substantial evidence supports each individual finding of fact.

        Furthermore, we note that the State assigned error to findings of fact that are clear
recitations of the factual and procedural history of this case, including, but not limited to, findings
of fact 1-11 and 13-18. In addition to not providing any meaningful argument or citation to
authority to support its challenge to these findings of fact, the record shows that these findings are
uncontroverted and amply supported by evidence in the record.

        To the extent the State has identified incorrect or irrelevant information the trial court relied
on, it does not link this information to specific findings of fact and, instead focuses on why that
information did not support the trial court’s finding regarding good faith. Because our review is
de novo, the trial court’s reliance on incorrect or irrelevant information has no effect on our
decision. See Carneh, 149 Wash. App. at 411.



                                                   10
No. 53048-1-II


refile the information. The State also argues that because it believed that Slye was actually

competent, it presented “incontrovertible proof of good faith.” Br. of Appellant at 17. We

disagree.

       In Carneh, Carneh was diagnosed as a paranoid schizophrenic. 149 Wash. App. at 406. After

Carneh was found to be incompetent, he was committed for restoration treatment, including

treatment with antipsychotic medication. Id. at 405. Carneh was found to be competent, but later

decompensated and was recommitted for restoration treatment again. Id. Carneh was found

competent again, but decompensated during a delay in trial. Id. at 405-06. After this last

decompensation, the trial court found that there was reason to believe that Carneh’s competency

could be restored, but the full benefits of the medication needed to restore his competency would

take several months. Id. at 406. Therefore, the trial court dismissed the criminal charges without

prejudice and Carneh was civilly committed. Id.

       When the State was notified that Carneh’s treatment had progressed to the point that he

was going to receive unescorted grounds privileges or community leave, the State refiled the

criminal charges and Carneh moved to dismiss the charges. Carneh, 149 Wash. App. at 406-07.

The court held that the State had two reasons supporting its good faith belief that Carneh could be

restored to competence:

       First, before dismissing the case without prejudice, the trial court found “reason to
       believe that [Carneh’s] competency will again be restored. Second, the letter from
       WSH stated that Carneh would be moved to a ward where he would be able to earn
       the privilege to move about without accompaniment on the unsecured grounds of
       WSH or within the community.




                                                11
No. 53048-1-II
Id. at 411 (alteration in original) (footnote omitted). Contrary to the State’s assertion, none of the

reasoning in Carneh undermines the trial court’s finding that the State lacked a good faith basis to

refile the information against Slye.

       The State argues that Slye’s juvenile competency evaluation stated “it is ‘entirely possible

that he could at some point in the future be able to sufficiently learn to become competent.’” Br.

of Appellant at 14 (quoting 3 Verbatim Report of Proceeding at 6). However, an additional

restoration period did not significantly improve Slye’s competence and the evaluators from WSH

expressed increasing doubt as to whether additional education would improve Slye’s

understanding and comprehension of legal concepts or his ability to effectively assist his attorney.

Unlike in Carneh, where the defendant was previously restored to competency on two occasions

and competency treatment was based primarily on the stabilizing effect of medication, there was

no indication from Slye’s prior evaluations or the trial court’s prior rulings that the time Slye spent

in civil commitment actually restored his competency or would improve the likelihood that Slye

would be restored to competency. Here, all prior attempts at competency restoration had failed to

restore Slye to competency.

       Also, the State relies heavily on the fact that, like in Carneh, the State was notified that

Slye was going to be released from full confinement. However, in this case, Slye’s pending release

was not indicative of improvement. In Carneh, the defendant was civilly committed based on a

diagnosis of paranoid schizophrenia, a condition that would preclude release from full confinement

unless it was improved. Here, Slye suffered from a developmental disability, and the notice

received by the State made it clear that his release was pending not because of improvement in his

condition but because his condition was not a mental illness that was amenable to treatment at



                                                  12
No. 53048-1-II


WSH. Therefore, Slye’s pending release from WSH did not provide the State with a good faith

belief that Slye was actually competent or would be able to be restored to competency under the

procedures of chapter 10.77 RCW.

       Furthermore, the State’s argument that it had a good faith basis to refile the information

because it believed that Slye was actually competent lacks merit. The State cites to several cases

in which defendants with more severe cognitive limitations than Slye were found to be competent.

       Trial courts have wide discretion to determine a defendant’s competency, and, as a result,

the fact that other defendants have been found competent under similar circumstances is not as

relevant as the evaluations and opinions of the experts. See State v. Ortiz, 104 Wash. 2d 479, 482,

706 P.2d 1069 (1985), cert. denied, 476 U.S. 1144 (1986). For example, the State relies heavily

on Ortiz, a case in which Ortiz did not know the shape of a ball, could not name four presidents,

believed Longfellow was Jesus, and thought there was only 1 day in a week. Id. However, what

the State fails to recognize is that in Ortiz, the court noted that the testimony of the expert witness

supported the trial court’s findings regarding competency. Id. at 483. And on appeal, Ortiz

challenged only the standard for determining competency, not the trial court’s competency

determination based on the statutory standard. Id. Therefore, there is little, if any reason, to believe

that a handful of appellate cases would change the trial court’s determination when weighed

against multiple, and uncontroverted, expert evaluations opining that Slye was incompetent. There

is no reason the State should have believed that, without any significant change in Slye’s cognitive

ability, the trial court would make a different competency finding.

       Moreover, other than the State’s own uncredentialed belief that Slye is actually competent,

the State provided no expert opinion that conflicted with the opinions of the forensic evaluators.



                                                  13
No. 53048-1-II


The deputy prosecuting attorney’s declaration shows that there were multiple conversations among

deputy prosecuting attorneys regarding evaluations conducted by WSH, but it does not mention

scientific or expert opinions that provide a basis for questioning the validity of Slye’s evaluations

or Slye’s competency. Rather, it appears the prosecuting attorney’s office was generally unhappy

with the results of the WSH evaluations and frustrated with situations, like the one here, in which

an incompetent defendant could not be continually detained at WSH under civil commitment but

also could not be tried in a criminal court.

       At the time of the decision to refile the information, the State primarily relied on Dr. van

Pul’s characterization of Slye as “‘wily’” and that other prosecutors expressed a lack of confidence

in evaluations of persons with developmental disabilities by WSH personnel. Br. of Appellant at

15. However, none of this information supports a good faith belief that Slye was actually

competent, a conclusion that is contrary to the opinions of all prior evaluators and all prior findings

of the trial court. The State emphasized Dr. van Pul’s “wily like a fox” comment, but ignored Dr.

van Pul’s statements that Slye was “at baseline,” continued to struggle with understanding abstract

ideas, and had gone as far as Slye could go in understanding the issues that brought him to WSH.

CP at 281, 423.    These comments are consistent with Dr. Sharrette’s observations in his prior

evaluations of Slye, which lead to his opinions that Slye is not competent to stand trial.

       Furthermore, the deputy prosecuting attorney’s declaration shows that the purpose of

refiling the criminal charges was to prevent Slye from being released into the community. Based

on the record, the State believed that Slye was a danger to the community and refiled the criminal

charges to keep Slye in custody. Even if the State had a good faith belief that Slye was dangerous

to the community, dangerous is not synonymous with competent to stand trial. Therefore, the



                                                  14
No. 53048-1-II


State’s concerns regarding Slye’s dangerousness do not create a good faith basis to refile the

criminal charges. And the State’s clear desire to keep Slye in custody undermines the assertion

that the State refiled the criminal charges because of a good faith belief that Slye could be restored

to competency.

       Here, the record fails to support the State’s assertion that it had a good faith basis for

refiling the criminal charges against Slye. Therefore, the trial court did not err by dismissing the

charges without prejudice. We affirm the trial court’s order.3

C.     WHETHER FURTHER RESTORATION PERIODS ARE AVAILABLE

       The State argues that the trial court erred by concluding that no further restoration period

is available. The State asserts that the trial court’s conclusion is gratuitous because it was not the

subject of Slye’s motion to dismiss the information. The State also asserts that the trial court’s

conclusions of law related to any issue other than the State’s lack of good faith in refiling the

charges is superfluous. But even if the State is correct that the trial court’s conclusion is an

incorrect interpretation of the law, because we hold that the trial court properly dismissed the

refiled information, a review of this conclusion of law is moot. Accordingly, we decline to review

the trial court’s conclusion that no further restoration period is available.




3
  The State also argues that the trial court erred by finding that Slye would not be restored to
competency and the trial court relied on incorrect or irrelevant information in making its finding
that the State did not have a good faith basis for refiling the information. However, the State does
not explain how these alleged errors affect whether the State had a good faith belief to support
refiling the charges. Moreover, because we review de novo whether the State had a good faith
belief to support refiling the charges, any flaws in the trial court’s reasoning are irrelevant this
court’s analysis and decision. See Carneh, 149 Wash. App. at 411.


                                                  15
No. 53048-1-II


        An issue is moot if this court can no longer provide effective relief. State v. Cruz, 189
Wash. 2d 588, 597, 404 P.3d 70 (2017). Here, the trial court dismissed the State’s refiled criminal

charges because the State did not have a good faith basis to refile the charges. Therefore, because

we hold that the trial court properly dismissed the information based on the State’s lack of a good

faith basis for refiling the charges, there is no effective relief that we can grant based on reviewing

the trial court’s conclusion that no further restoration period is available. Accordingly, we decline

to address whether the trial court erred by concluding that no further restoration attempts were

available.

        We affirm the trial court’s order dismissing the charges against Slye without prejudice.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                       Lee, C.J.
 We concur:



 Glasgow, J.




 Cruser, J.




                                                  16